___________

                                     No. 95-4171
                                     ___________


The Estate of Alexander                  *
Williams, deceased, by                   *
the Executor of their                    *
Estate, Alexander Williams,              *
Jr.; The Estate of Mary M.               *
Williams, deceased, by the               *
Executor of their Estate,                *
Alexander Williams, Jr.,                 *
                                         *
              Appellants,                *
                                         *
     v.                                  *
                                         *
Quorum Ct., of Jackson County,           *   Appeal from the United States
Arkansas; Joe Kinder; Bob                *   District Court for the
Penix; Norman E. Madden; Harry           *   Eastern District of Arkansas.
Grizzle; Tommy Gardner; Frank            *
Sanford; Frank Durham; Norris            *         [UNPUBLISHED]
West; C.T. Holcombe, also known          *
as Punch Holcombe; Jerry                 *
Carlew, County Judge, Jackson            *
County, Arkansas; Donald L.              *
Ray, Individually and as                 *
Sheriff of Jackson County,               *
Arkansas; Jackson County,                *
Arkansas,                                *
                                         *
              Appellees.                 *

                                     ___________

                     Submitted:      February 7, 1997

                            Filed:   February 12, 1997
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Alexander Williams, Jr. (Williams)--executor of the estates of his
parents, Alexander and Mary--brought a 42 U.S.C. § 1983 action
claiming that their deaths resulted from due process violations by Jackson
County and certain of its officials, including Sheriff Donald L. Ray.
Williams's brother Gary, a paranoid schizophrenic, shot and killed their
parents seventeen days after his early release from the county jail; he had
served three months of a six-month sentence imposed by the municipal court
for terroristic threats and false imprisonment of the parents.     At trial,
the district court1 denied Williams's motion for judgment as a matter of
law (JAML), and subsequently entered judgment on the jury's verdict for
defendants.    Williams appeals, and we affirm.


     At trial, the municipal court judge who had sentenced Gary
testified that, within two weeks of sentencing, Alexander had asked
him to release Gary from jail; the judge eventually consulted
Sheriff Ray and released Gary after three months.


     Social worker Johnny White testified that because the parents
had previously wanted Gary out of their home, he had advised them
about seeking guardianship and getting Gary into a group home; they
refused to follow his suggestions.          White testified that while
Gary's parents were concerned Gary would be released from jail and
wanted him incarcerated until they could obtain a commitment order,
Alexander was also considering taking him home.


     Sheriff Ray testified that Gary exhibited no mental problems
during   his   incarceration;    the   visitor's    log   showed   Alexander
visited Gary eight times during that period; and Alexander met with
Ray a few times to request Gary's release.         Ray testified prisoners
were released only when they had served their sentence or when the
sentencing judge approved early release, as in Gary's case; and he
had received no complaints from the parents following Gary's
release to his father.      Other sheriff's department personnel




     The Honorable William R. Wilson, Jr., United States District
Judge for the Eastern District of Arkansas.

                                    -2-
corroborated this testimony.


     Williams   testified    that,    before   Gary's   municipal    court
incarceration, his behavior had become increasingly erratic and
abusive, the parents were afraid of Gary and frequently asked
Sheriff Ray for help with Gary, and they wanted Gary out of the
house permanently.     When Williams spoke by telephone with his
father several hours before the murders, Alexander complained that
the sheriff could not keep Gary unless Alexander turned over Gary's
social security check.      Alexander had not told him Gary had been
released, but Williams heard Gary making noises in the background.
Williams assumed Gary's "spell" would end in thirty to forty
minutes as usual; he had no idea Gary would kill their parents.


     The court denied Williams's motions for JAML at the close of
his evidence and close of all the evidence, and Williams did not
file any post-verdict motions.    On appeal, Williams argues that the
evidence established Ray's liability as a matter of law.        Because
Williams failed to renew his motion after the verdict, we review
for plain error to prevent a manifest miscarriage of justice.          See
James E. Brady & Co. v. Eno, 992 F.2d 864, 868 (8th Cir. 1993).


     The Due Process Clause does not impose an affirmative duty on
state actors to protect citizens from violence inflicted by private
actors.   See Davis v. Fulton County, 90 F.3d 1346, 1350 (8th Cir.
1996) (citing DeShaney v. Winnebago County Dep't of Soc. Servs.,
489 U.S. 189, 195-96 (1989)).        DeShaney recognized that a duty to
protect may arise in a custodial or other setting where the state
has limited the citizen's ability to care for himself.         See id.
We have found a second exception to DeShaney where the state actor
places a particular citizen in a position of danger she would not
have otherwise faced by creating a unique risk of harm to the
plaintiff greater than that faced by the general public.            See id.


     The evidence here established that the municipal court judge

                                     -3-
ordered Gary's early release; that Alexander wanted Gary out of
jail; that nobody--including Williams--anticipated Gary would kill
his parents; and that Gary's parents were offered, and refused,
alternative methods for removing Gary from their home.        We conclude
the district court did not plainly err in denying Williams's motion
for JAML, because there was sufficient evidence for the jury to
conclude no due process violation occurred.         Cf. Wells v. Walker,
852 F.2d 368, 369, 371 (8th Cir. 1988) (no due process violation
where department of corrections transported and left prisoner--who
had   been    released   early   because   of   prison   overcrowding--at
deceased's store to wait for next bus; defendants' failure to
discover prisoner's potential for violence was only negligent).


      Accordingly, we affirm.


      A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -4-